IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2017-CA-01075-COA

CINCINNATUS E. ALFORD, III                                                APPELLANT

v.

LINDA B. ALFORD                                                             APPELLEE

DATE OF JUDGMENT:                        06/27/2017
TRIAL JUDGE:                             HON. VICKI R. BARNES
COURT FROM WHICH APPEALED:               SHARKEY COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:                  STEVEN TODD JEFFREYS
ATTORNEYS FOR APPELLEE:                  J. MACK VARNER
                                         CLIFFORD C. WHITNEY III
NATURE OF THE CASE:                      CIVIL - DOMESTIC RELATIONS
DISPOSITION:                             AFFIRMED IN PART; REVERSED AND
                                         REMANDED IN PART; REVERSED AND
                                         RENDERED IN PART - 07/23/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE J. WILSON, P.J., GREENLEE AND McCARTY, JJ.

      J. WILSON, P.J., FOR THE COURT:

¶1.   After thirty-nine years of marriage, Linda Alford filed for divorce from her husband,

Cincinnatus (“Nat”) Alford. The Alfords later consented to an irreconcilable differences

divorce. The chancellor divided the marital estate and ordered Nat to pay Linda $5,000 per

month in periodic alimony, $5,000 for attorney’s fees, and $6,000 for expert witness fees.

On appeal, Nat argues that the chancellor erred by (1) accepting Linda’s valuation of his

twenty-five percent interest in a closely held corporation that operates a farm in Sharkey

County, (2) awarding Linda $5,000 per month in periodic alimony, and (3) awarding Linda
attorney’s fees and expert witness fees. We find no error in the chancellor’s valuation of

Nat’s interest in the corporation or equitable division of the marital estate. However, we

reverse and remand the alimony award for further proceedings consistent with this opinion,

and we reverse and render the award of expert witness and attorney’s fees.

                        FACTS AND PROCEDURAL HISTORY

¶2.    Nat and Linda married in 1977. They had two children who were in their thirties by

the time of trial. During the early years of their marriage, the Alfords moved frequently for

Nat’s work before settling down in Rolling Fork. Nat has worked in road maintenance

equipment sales for many years and was still employed at the time of trial as a regional sales

manager for Cimline. Linda worked as a bookkeeper at Sharkey-Issaquena Academy during

the marriage and was still employed there at the time of trial.

¶3.    Nat and Linda separated in November 2014. Nat told Linda that he was no longer

happy and moved out of the marital home. Nat testified that this decision came shortly after

he learned that Linda had incurred $55,000 in credit card debt without his knowledge. Linda

told Nat that she would take care of the debt herself. However, Nat did not want $55,000 of

credit card debt on his credit report, so he used $35,000 of marital funds to pay down the

debt, and he and Linda obtained a bank loan at a lower interest rate to pay the rest. Nat stated

that he and Linda had been growing apart for years and that this incident caused him to lose

trust in her. Nat decided that he needed some space, and he left the marital home to stay with

friends before moving to Cleveland. Nat rented an apartment in Cleveland and later bought

a condominium there. He used marital funds for the down payment.



                                               2
¶4.    In February 2016, Linda filed for divorce on the ground of desertion. In April 2016,

the court entered an agreed temporary order that required Nat to pay Linda $4,000 per month

in temporary support and continue paying for her medical insurance. Nat was granted use

and possession of the condo in Cleveland, and Linda was granted use and possession of the

marital home in Rolling Fork. In January 2017, Nat and Linda consented to an irreconcilable

differences divorce and stipulated that the chancellor would decide issues related to the

equitable distribution of the marital estate, alimony, and attorney’s fees. The case then

proceeded to trial. Linda and Nat were both sixty-three years old at the time of trial.

¶5.    John Paris testified, without objection, as an expert witness regarding the value of

Nat’s twenty-five percent interest in Cannonwall Plantation Inc., a closely held corporation

that operates a farm in Sharkey County.1 Cannonwall Plantation is owned by Nat and two

other individuals. Paris testified that Cannonwall Plantation had assets and liabilities with

a net fair value of $553,272. Paris further testified that the net fair value of Nat’s twenty-five

percent interest was $138,318. Paris explained that the company’s fair value was equal to

the net value of its assets and liabilities on the day of the valuation and that the fair value of

Nat’s interest was equal to twenty-five percent of the company’s value. In valuing the

company’s assets, Paris relied primarily on appraised values provided by Nat in discovery.

¶6.    Consistent with her Rule 8.05 financial statement,2 Linda testified that she had a net



       1
        Paris is a CPA and a Certified Valuation Analyst who has been a partner and
shareholder at May & Company LLP, in Vicksburg since 1989. Paris also testified
regarding Nat's income and the tax implications of potential alimony awards.
       2
           See UCCR 8.05.

                                                3
monthly income of $1,516.36 and monthly expenses of $6,376.43. She asked the court to

award her permanent periodic alimony of $5,000 per month. She also asked the court for an

award of attorney’s fees and expert witness fees. She testified that she had made partial

payments to her attorney and expert in monthly installments, but she said she had “been

struggling to” do so.

¶7.    Nat’s Rule 8.05 statement showed gross monthly income of $10,000, net monthly

income of $8,070, and expenses (exclusive of temporary alimony) of $3,109.54. However,

Paris testified that Nat’s gross monthly income was approximately $15,391 and that his net

monthly income was approximately $10,952. Paris relied on a 2016 earnings statement from

Cimline and Nat’s 2015 tax return, which showed income from Cannonwall, dividends, and

interest. Nat testified that Paris’s analysis overstated his income because he had record-

setting sales in 2015, which resulted in higher-than-normal commissions. Nat also stated that

Linda’s request for $5,000 per month in periodic alimony was excessive given that they were

both approaching retirement. Nat testified that he planned to retire around age sixty-seven.

¶8.    The chancellor subsequently entered an opinion and final judgment. The judgment

classified and valued the Alfords’ property. The parties agreed that certain assets were

separate, non-marital property: Linda’s 2015 Honda CR-V, which was a gift from her father,

and inherited stock and a portion of a Merrill Lynch account owned by Nat, which had a total

combined value of $124,824. All other assets, including Nat’s interest in Cannonwall

Plantation, were deemed marital property. The chancellor divided the marital estate and

awarded Linda assets and liabilities with a total net value of $713,123.49. Linda received



                                             4
the marital home, which no longer had a mortgage. The chancellor adopted Paris’s valuation

of Nat’s interest in Cannonwall Plantation and awarded it to Nat. The chancellor awarded

Nat marital assets and liabilities with a total net value of $742,730.88. The chancellor also

awarded Linda $5,000 in permanent periodic alimony, $5,000 in attorney’s fees, and $6,000

in expert witness fees.

¶9.    Nat filed a motion to alter or amend the judgment, which the chancellor denied, and

a notice of appeal. On appeal, Nat challenges the chancellor’s valuation of Cannonwall

Plantation, the alimony award, and the award of attorney’s fees and expert witness fees.

                                        ANALYSIS

¶10.   “When reviewing a decision of a chancellor, this Court applies a limited abuse of

discretion standard of review.” Mabus v. Mabus, 890 So. 2d 806, 810 (¶14) (Miss. 2003).

“This Court will not disturb the chancellor’s opinion when supported by substantial evidence

unless the chancellor abused his discretion, was manifestly wrong, clearly erroneous, or an

erroneous legal standard was applied.” Id. at 819 (¶53). However, on issues of law, our

standard of review is de novo. Lowrey v. Lowrey, 25 So. 3d 274, 285 (¶26) (Miss. 2009).

¶11.   “When this Court reviews a chancellor’s judgment of property division we are to

review the judgment to ensure that the chancellor followed the appropriate standards and did

not abuse his discretion.” McKnight v. McKnight, 951 So. 2d 594, 596 (¶6) (Miss. Ct. App.

2007) (quotation marks omitted). We also review awards of alimony and attorney’s fees for

abuse of discretion. Creekmore v. Creekmore, 651 So. 2d 513, 520 (Miss. 1995); Armstrong

v. Armstrong, 618 So. 2d 1278, 1280 (Miss. 1993). However, “[i]f we find the chancellor’s



                                             5
decision manifestly wrong, or that the court applied an erroneous legal standard, we will not

hesitate to reverse.” Armstrong, 618 So. 2d at 1280.

       I.     Cannonwall Plantation

¶12.   As stated above, Paris testified that the net fair value of Cannonwall Plantation’s

assets and liabilities was $553,272 and that the fair value of Nat’s twenty-five percent was

$138,318. Paris presented a “fair value balance sheet” for the business, which showed its

assets—including cash, accounts receivable, loans to shareholders, and buildings and

equipment—and liabilities—including mortgages, loans, and accounts payable. Paris

testified that he valued the buildings and equipment based on appraisals provided by Nat

during discovery. Paris testified that he did not estimate the “fair market value” of the farm

as a going concern because such a value necessarily would have included goodwill as a

component of the farm’s value. Paris testified that under Mississippi law goodwill should

not be included in a business valuation prepared for purposes of the equitable division of

marital assets in a divorce case. Thus, Paris used an asset-based approach to valuation,

which measures only the fair value of the company’s assets and liabilities excluding

goodwill. Paris testified that his valuation of Cannonwall Plantation was consistent with

standard accounting and valuation principles. Nat did not present any testimony or other

evidence to contradict Paris’s opinion.

¶13.   Paris’s understanding of Mississippi law on the subject of goodwill is correct. The

Mississippi Supreme Court has held that “‘goodwill,’ whether ‘personal goodwill’ or

‘business enterprise goodwill’ shall not be included in the valuation of [a business for



                                              6
purposes of equitable distribution in a divorce]. Goodwill is simply not property; thus it

cannot be deemed a divisible marital asset in a divorce action.” Yelverton v. Yelverton, 961

So. 2d 19, 30 (¶21) (Miss. 2007) (citation, footnote, quotation marks, and brackets omitted);

accord Lacoste v. Lacoste, 197 So. 3d 897, 908 (¶34) (Miss. Ct. App. 2016). Therefore,

Paris properly valued Cannonwall Plantation without including any value attributable to

goodwill.

¶14.   Nonetheless, Nat finds two flaws in Paris’s valuation. First, he argues that Paris

improperly estimated the business’s “fair value” rather than its “fair market value.” We note

that the distinction between these two concepts is not entirely clear from Paris’s testimony,

and Nat presented no expert testimony of his own. Nonetheless, Paris’s valuation method

is essentially the same as the method that we approved in Dunaway v. Dunaway, 749 So. 2d

1112, 1117-18 (¶13) (Miss. Ct. App. 1999). In that case, the chancellor “valued the various

physical assets making up the farming operation, assigning a market value to each

component.” Id. Essentially, the chancellor valued the farm based on “the break-up value

of the various assets used in the operation.” Id. We held that the chancellor did not err by

using the liquidation value of the company as a floor for its value rather than attempting to

value the farm as a going concern. Id. Paris did essentially the same thing in this case.

Although he referred to the “fair value” of the assets, he primarily relied on appraisals that

Nat provided to determine the values of the farm’s physical assets. Nat does not challenge

the value that Paris assigned to any particular asset or liability of Cannonwall Plantation. He

only objects to Paris’s terminology. Consistent with our decision in Dunaway, we find no



                                              7
error in the chancellor’s reliance on Paris’s testimony.

¶15.   Nat also argues that Paris and the chancellor were required to apply a lack-of-

marketability discount to his twenty-five percent interest in the farm because he is a minority

owner. Paris agreed that a thirty percent discount might have been appropriate if he had

valued the business as a going concern with goodwill included. However, for the reasons

discussed above, Paris did not perform such a valuation, and he testified that it would not be

appropriate to apply a discount to the asset-based valuation that he did perform. Nat

presented no testimony or evidence to contradict Paris’s expert testimony on this issue.

¶16.   On appeal, Nat cites Cox v. Cox, 61 So. 3d 927 (Miss. Ct. App. 2011), in support of

his argument that the chancellor was bound to apply a discount. In Cox, the chancellor

applied a lack-of-marketability discount to the value of a business at the time of the parties’

separation but did not apply a similar discount to the value of the business at the time of the

parties’ marriage. See id. at 936 (¶29). As in this case, the chancellor’s decision was

consistent with expert testimony at trial. See id. at 934 (¶23). This Court stated that “the fair

market value of a business is a question for the trier of fact,” and “we defer to the

chancellor’s findings of fact when supported by the evidence and not manifestly wrong.” Id.

at 936 (¶29). We affirmed because the chancellor’s findings were not clearly erroneous. Id.

That we found no clear error on the facts of Cox does not mean that the chancellor in this

case was required to apply any particular discount. Indeed, as in Cox, the chancellor’s

finding in this case is consistent with the expert testimony at trial.

¶17.   In summary, although Nat argues that Paris’s valuation of Cannonwall Plantation was



                                               8
too high, Nat did not offer any alternative valuation or present any evidence that a discount

should have been applied. See Dunaway, 749 So. 2d at 1118 (¶14) (“[I]t is incumbent on the

parties, and not the chancellor, to prepare evidence touching on matters pertinent to the issues

to be tried.”). The chancellor’s valuation is supported by the record and is not clearly

erroneous. Therefore, it must be affirmed. See id. at 1121 (¶28).

       II.    Alimony

¶18.   “After the marital property is equitably divided, the chancellor must consider whether

the division, in light of the parties’ nonmarital assets, will adequately provide for both

parties; if so, then ‘no more need be done.’” Rodrigue v. Rodrigue, 172 So. 3d 1176, 1187

(¶41) (Miss. Ct. App. 2014) (quoting Johnson v. Johnson, 650 So. 2d 1281, 1287 (Miss.

1994)). Alimony should be considered only if the equitable division of marital estate,

together with any separate property, “leaves a deficit for one party.” Id. at (¶42). By

“deficit,” we mean that “the spouse seeking alimony is left ‘with a deficit with respect to

having sufficient resources and assets to meet his or her needs and living expenses.’” Layton

v. Layton, 181 So. 3d 275, 282 (¶17) (Miss. Ct. App. 2015) (emphasis omitted) (quoting

Jackson v. Jackson, 114 So. 3d 768, 777 (¶22) (Miss. Ct. App. 2013)).

¶19.   If one party is left with a deficit, the chancellor must consider the Armstrong factors

in determining whether to award alimony and the amount and type of the award. Lauro v.

Lauro, 847 So. 2d 843, 848 (¶¶11-13) (Miss. 2003). The Armstrong factors are:

       1.     The income and expenses of the parties;

       2.     The health and earning capacities of the parties;



                                               9
       3.     The needs of each party;

       4.     The obligations and assets of each party;

       5.     The length of the marriage;

       6.     The presence or absence of minor children in the home, which may
              require that one or both of the parties either pay, or personally provide,
              child care;

       7.     The age of the parties;

       8.     The standard of living of the parties, both during the marriage and at
              the time of the support determination;

       9.     The tax consequences of the spousal support order;

       10.    Fault or misconduct;

       11.    Wasteful dissipation of assets by either party; or

       12.    Any other factor deemed by the court to be “just and equitable” in
              connection with the setting of spousal support.

Armstrong, 618 So. 2d at 1280.

¶20.   In the present case, Linda claimed that she had total monthly income from her job of

$1,840.13 and net monthly income of $1,516.36. She claimed total monthly expenses of

$6,376.43. She asked the court to award her $5,000 in periodic alimony to make up the

difference between her income and her claimed expenses. The chancellor found that Linda’s

actual expenses were $6,076.43 per month.3 The chancellor then awarded Linda $5,000 per



       3
         The chancellor reduced Linda’s claimed expenses by the $200 per month she
claimed in auto repair expenses and the $100 per month she claimed in church donations.
The chancellor noted that Linda admitted that she “no longer ha[d] expenses for auto
repairs” (because her father had given her a new car) and that her “church donations [were]
part of her [separate line item for] charitable contributions.”

                                             10
month in periodic alimony, exactly as Linda had requested.

¶21.   On appeal, Nat argues that the alimony award is excessive. He argues that the

chancellor did not adequately consider that the parties are nearing retirement age and that

Linda will soon be eligible to receive Social Security benefits. He also argues that the

chancellor did not adequately consider the assets that Linda received as part of the equitable

distribution of the marital estate, as well as the anticipated future income and returns that

those assets will produce. Finally, Nat argues that Linda’s claimed expenses are overstated.

We consider these arguments in turn.

              A.     Derivative Social Security Retirement Benefits

¶22.   At trial, Linda expressly presented her claim for periodic alimony on the assumption

that when she began drawing derivative Social Security retirement benefits based on Nat’s

earnings, her alimony automatically would be reduced by the amount of those benefits.

Linda testified on direct examination that she understood that her “alimony award will be cut

by” “whatever amount” of derivative benefits she receives. Next, John Paris testified on

direct examination that, under Mississippi law, Linda’s receipt of derivative benefits “would

reduce [Nat’s] alimony payment dollar for dollar” “as soon as” Linda began receiving those

benefits. Paris testified that Linda could expect to receive $1,304 per month in derivative

benefits beginning around age sixty-six. Finally, Linda’s lawyer asked Nat on cross-

examination if he understood that court-ordered alimony would be reduced by whatever

derivative Social Security benefits Linda received. Nat confirmed that he understood that

the law would allow him to make such a reduction.



                                             11
¶23.   Linda’s characterization of Mississippi law was correct when this case was tried and

when the chancery court entered its final judgment. In Spalding v. Spalding, 691 So. 2d 435

(Miss. 1997), the Supreme Court held that a payor spouse is entitled to an automatic, dollar-

for-dollar credit against his alimony obligation for derivative Social Security retirement

benefits received by the payee spouse. Id. at 438-39.

¶24.   However, six months after the chancery court entered its final judgment in this case,

the Supreme Court overruled Spalding. In Harris v. Harris, 241 So. 3d 622 (Miss. 2018),

the Court held that “Social Security benefits derived from the other spouse’s income do not

constitute a special circumstance triggering an automatic reduction in alimony.” Id. at 628

(¶19). The Court further held that a chancellor may not modify alimony based on the

payment of derivative Social Security benefits unless, inter alia, such payments constitute “an

unforeseen material change in circumstances.” Id. (emphasis added); see also id. at 629

(¶21) (holding that “the trial court’s failure to consider . . . the foreseeability of Social

Security payments [was] reversible error”).

¶25.   The alimony award in this case should be reevaluated in light of Harris. Linda

requested permanent alimony of $5,000 per month on the assumption that her alimony would

decrease automatically once she began drawing derivative Social Security retirement

benefits. The chancellor then awarded alimony in the exact amount that Linda requested.

However, in light of Harris, Linda’s assumption is no longer correct. Moreover, Harris

specifically holds that derivative Social Security benefits will not justify a subsequent

modification of alimony if the benefits were anticipated or foreseeable at the time of the



                                              12
divorce. Id. at 628-29 (¶¶19-21). In this case, the parties clearly foresaw that Linda would

receive derivative benefits in the near future. Indeed, Paris testified regarding the projected

amount and timing of Linda’s benefits.           Under Harris, such a clearly foreseeable

circumstance will not justify a later modification of alimony. Id. Rather, it is a circumstance

that the chancellor should consider in making the initial determination of alimony. In this

case, the chancellor’s ruling did not take this circumstance into account. Accordingly, we

conclude that it is necessary to reverse and remand the case for further consideration of the

issue of alimony in light of the Supreme Court’s intervening decision in Harris. In awarding

alimony, the chancellor should consider the clearly foreseeable fact that Linda will receive

derivative Social Security retirement benefits in the near future.

              B.      Linda’s Assets

¶26.   The chancellor awarded Linda marital assets and liabilities with a total net value of

$713,123.49. This included $134,115.06 in an ordinary Merrill Lynch stock account and

more than $375,000 in tax-deferred retirement accounts. Linda’s expert (Paris) testified that

Linda should invest conservatively given that she’s approaching retirement; however, Paris

testified that Linda could still expect to earn five to six percent annually, which she could use

for her benefit without reducing the balances of those accounts. Paris also projected that Nat

would earn dividend income of $861 per month from his Merrill Lynch account; however,

the chancellor ultimately awarded half of that account to Linda. Nat argues that the

chancellor failed to consider Linda’s anticipated investment earnings and dividend income.

Nat is correct that the chancellor did not specifically consider these assets or related income



                                               13
in her Armstrong analysis. Indeed, the chancellor relied on Paris’s projection of Nat’s

income without acknowledging that the figure still included projected dividend income for

the undivided the Merrill Lynch account.

¶27.   We have already determined that the alimony award must be reversed and remanded

for further consideration in light of Harris, supra. Therefore, it is unnecessary for us to

determine definitively whether the chancellor erred or abused her discretion by not

considering Linda’s anticipated investment earnings and dividend income. We simply hold

that on remand the chancellor should consider the extent to which Linda’s assets and the

anticipated income from those assets will increase her income and reduce her need for

alimony. See, e.g., Williams v. Williams, 129 So. 3d 233, 242 (¶37) (Miss. Ct. App. 2013);

Cosentino v. Cosentino, 986 So. 2d 1065, 1068 (¶9) (Miss. Ct. App. 2008) (citing Johnson

v. Johnson, 650 So. 2d 1281, 1287 (Miss. 1994)).

              C.     Linda’s Expenses

¶28.   As noted above, Linda submitted a Rule 8.05 financial statement claiming monthly

expenses of $6,376.43, and the chancellor found that her actual monthly expenses were

$6,076.43. On appeal, Nat argues that certain of Linda’s claimed expenses are inflated and

lack support in the evidence. In addition to the expenses that the chancellor disregarded, see

supra n.3, Nat challenges the following alleged expenses: $400 per month for clothing, $200

per month for out-of-pocket medicals, $350 per month for gas and oil for her car, and $275

per month for yard maintenance. Nat argues that these expenses were not reflected in the few

months of bank statements that he offered into evidence. However, Linda testified that she



                                             14
had provided accurate estimates of her expenses on her Rule 8.05 statements. She further

testified that those expenses fluctuated and would not always be reflected on her bank

statements. It is up to the chancellor, as the trier of fact, to weigh such conflicting evidence

and determine whether a witness is credible. See, e.g., Mayton v. Oliver, 247 So. 3d 312, 322

(¶¶33-34) (Miss. Ct. App. 2017).

¶29.   Nat also argues that the chancellor should have disregarded in whole or in part certain

alleged expenses that “were likely to be reduced or come to an end in months.” Specifically,

Nat points to $506 in “Pet Expenses,” a $500 per month credit card payment, and a $409.28

per month loan payment. Linda testified that the “Pet Expenses” relate primarily to medical

expenses for the couple’s twelve-year-old Labrador who suffers from diabetes and cataracts.

The $500 per month credit card payment also relates to veterinarian bills for the dog. The

balance on the credit card at the time of trial was $5,848.44. Finally, the loan had a balance

of $3,683.52 at the time of trial and was scheduled to be paid off in nine months.

¶30.   For the reasons discussed above, we have already determined that it is necessary to

reverse and remand the alimony award for further consideration in light of Harris, supra.

On remand, the chancellor should determine alimony based on the circumstances as they

exist at the time of remand. See Yelverton v. Yelverton, 26 So. 3d 1053, 1057 (¶13). If

certain expenses have been eliminated since the end of trial, then the chancellor should not

consider them in determining Nat’s prospective alimony obligation.

       III.   Attorney’s fees

¶31.   “An award of attorney’s fees is appropriate in a divorce case where the requesting



                                              15
party establishes an inability to pay.” Gray v. Gray, 745 So. 2d 234, 239 (¶26) (Miss. 1999).

“The party seeking attorney’s fees is charged with the burden of proving inability to pay.”

Riley v. Riley, 846 So. 2d 282, 287 (¶23) (Miss. Ct. App. 2003) (citing Jones v. Starr, 586

So. 2d 788, 792 (Miss. 1991)). “It is well settled in Mississippi that if a party is financially

able to pay an attorney, an award of attorney’s fees is not appropriate. Furthermore, if the

record is insufficient to demonstrate the wife’s inability to pay the attorney’s fees, then an

award of the fees is an abuse of discretion.” Gray, 745 So. 2d at 239 (¶26) (citations

omitted).

¶32.   At trial, Linda offered a list of invoice amounts prepared by her attorney that showed

that he had billed her a total of $24,572.94, which included the trial. Linda also requested

expert witness fees (for Paris) in the amount of $6,000. Linda and her attorney both testified

that she had been paying $1,000 per month in attorney’s fees, although neither of them could

say how much she had paid in total. Linda also testified that she had been paying $500 per

month to Paris’s firm, although she did not state how much she had paid or how much was

left to pay. Linda testified that she had been able to make her monthly payments to her

attorney and expert, although she said that she had “been struggling to” do so. Linda’s

attorney testified regarding his time and fees and Linda’s ability to pay. On cross-

examination, he was asked whether the equitable distribution of the marital assets would

provide Linda with sufficient “financial resources to pay [her fees].” In response, he stated,

“I would certainly hope that the [c]ourt awards [Linda] what [she] requested, which is 50

percent of the marital assets. If that occurs, then she certainly would have the money to pay



                                              16
me at that time. I would agree with that.”

¶33.   Following the trial, the chancellor found that Linda had the ability to pay some but not

all of her attorney’s fees. The chancellor then ordered Nat to pay her $5,000 for attorney’s

fees and $6,000 for expert witness fees.

¶34.   We conclude that the award of attorney’s fees and expert witness fees was an abuse

of discretion because “the record is insufficient to demonstrate [Linda’s] inability to pay.”

Gray, 745 So. 2d at 239 (¶26). Linda testified that she had been able to pay her attorney’s

fees and expert witness fees in monthly installments of $1,000 and $500, respectively, and

she failed to show how much she had already paid or what she still owed. In addition, Linda

was awarded bank accounts with a combined balance of approximately $17,000, a Merrill

Lynch account with a balance of $134,115.06, and retirement accounts with a combined

balance in excess of $375,000. Linda received nearly half of the marital assets, which her

attorney agreed would be sufficient to allow her to pay her attorney’s fees. There is nothing

in the record to show that Linda would have been required to liquidate any significant part

of her savings to pay her attorney or her expert. Indeed, as stated, the record does not even

show what Linda owed at the time of trial. On these facts, Linda failed to meet her burden

of establishing an inability to pay her fees. See, e.g., Dauenhauer v. Dauenhauer, 271 So.

3d 589, 601 (¶51) (Miss. Ct. App. 2018) (holding that award of attorney’s fees was an abuse

of discretion where the spouse had already paid part of his fees in installments and had

sufficient assets to pay the balance). Accordingly, the award of attorney’s fees is reversed

and rendered.



                                             17
                                       CONCLUSION

¶35.   We affirm the chancellor’s valuation of Cannonwall Plantation and division of the

marital estate. However, we reverse and remand the alimony award for further proceedings

consistent with this opinion, including further consideration in light of the Supreme Court’s

intervening decision in Harris, supra. We also reverse and render the award of attorney’s

fees because Linda failed to demonstrate an inability to pay.4

¶36. AFFIRMED IN PART; REVERSED AND REMANDED IN PART; REVERSED
AND RENDERED IN PART.

     BARNES, C.J., CARLTON, P.J., WESTBROOKS, TINDELL, McDONALD,
LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR. GREENLEE, J.,
SPECIALLY CONCURS WITH SEPARATE WRITTEN OPINION, JOINED BY
TINDELL, McDONALD, LAWRENCE AND McCARTY, JJ.

       GREENLEE, J., SPECIALLY CONCURRING:

¶37.   I concur with the majority. However, because I am concerned about the effect Harris

v. Harris, 241 So. 3d 622 (Miss. 2018), may have in this case and other cases, I specially

concur.

¶38.   Our supreme court’s decision in Harris has the potential to greatly impact those in our

population who are aging and under a court-ordered duty of support. For our citizens who

earn their wages through compensation from work for others, there comes a time that many

should at least consider retirement, if retirement is not required or decided for them. The

litigants in this case, if not retired, are rapidly approaching retirement.

       4
        Linda filed a motion in this Court requesting an additional award for attorney’s fees
on appeal. Because we reverse and render the chancery court’s award of attorney’s fees, we
also deny Linda’s motion for appellate attorney’s fees. Dauenhauer, 271 So. 3d at 601
(¶¶52-53).

                                               18
¶39.   In such cases, the problem chancellors face is in reliably predicting the impact of

retirement upon the earnings of the parties. Harris should not mean that once retirement

occurs to one or both of the parties (although foreseeable at the time of the initial support

order) that the parties are foreclosed from asking the court for a modification based on a

material and substantial change in circumstances. See Plummer v. Plummer, 235 So. 3d 195,

199 (¶14) (Miss. Ct. App. 2017) (modification of alimony requires proof of a material and

substantial change in circumstances since the date of the prior judgment). If the application

of our law is to foreclose a litigant’s request for a modification of periodic alimony upon that

party’s retirement, such could mean that in order to meet the amount required, that party must

not retire. If that is the case, has our law not imposed a servitude upon a citizen until death?

Retirement is a substantial change to an individual’s circumstances, and Harris should not

be allowed to hinder such a change from being brought before the chancellor for

consideration.

¶40.   I, therefore, specially concur.

     TINDELL, McDONALD, LAWRENCE AND McCARTY, JJ., JOIN THIS
OPINION.




                                              19